Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 16 June 2020, has been entered and the Remarks therein, filed 16 December 2020, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a) and 35 U.S.C. §103 over Blaser et al. in view of Lynch et al., and Laufer et al., necessitated by Applicants’ amendment received 16 December 2020, specifically, amended claim 9 and new claims 24-33. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 9-11, 13-17 and 22-33 are pending.
	Claims 9-11, 13-17 and 22-33 are rejected.
	Claims 9 and 33 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 9 and 33 are objected to because of the following informalities:
Claims 9 and 33 recite: “…predicating nasal colonization of at least one pathogenic microorganism based on…”, which will be assumed to read: “…predicting nasal colonization by at least one pathogenic microorganism based on…” That is, it appears as though the term ‘predicating’ contains a typographical error. It is noted that the word ‘by’ agrees with the wording in claim 9, line 1 and claim 33, line 1.
Other language will be considered.

Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 10, 11, 25 and 26 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 10, 11, 25 and 26 fail to comply with the written description requirement because claims 10 and 25 contain new matter.
Claims 10 and 25 recite: “…, wherein the at least one pathogenic microorganism comprises…and Streptococcus spp.”
The specification and originally-filed claims do not cite a microorganism of the genus ‘Streptococcus’ nor the term ‘Streptococcus spp.’
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim, the claim may be amended to recite a pathogenic microorganism that is supported by the specification or the limitation ‘Streptococcus spp.’ may be deleted from the claim.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 9-11 and 15-17 under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Laufer et al. as evidenced by Axelsson, and in view of Gluck et al., in the Non-Final Office Action mailed 16 June 2020, is withdrawn in view of Applicants' amendment received 16 December 2020.
The rejection of Claims 13 and 14 under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Laufer et al. as evidenced by Axelsson and in view of Gluck et al., as applied to claims 9-11 and 15-17 above, and further in view of Kluytmans, in the Non-Final Office Action mailed 16 June 2020, is withdrawn in view of Applicants' amendment received 16 December 2020.
The rejection of Claims 22 and 23 under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Laufer et al. as evidenced by Axelsson and in view of Gluck et al., as applied to claims 9-11 and 15-17 above, and further in view of Kluytmans, in the Non-Final Office Action mailed 16 June 2020, is withdrawn in view of Applicants' amendment received 16 December 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 9-11, 13, 15-17, 24-27, 29-31 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Blaser et al. (U.S. Patent Application Publication No. 2010/0074872 A1) in view of Lynch et al. (International Patent Application Publication No. WO 2013/155370 A1), and Laufer et al. ((2011) mBio 2(1): 1-6). 
[All references except Lynch et al. cited in the Non-Final Office Action mailed 16 June 2020.]

Blaser et al. addresses some of the limitations of claims 9, 10, 24, 25 and 33, and the limitations of claims 11, 15, 16, 17, 26, 29, 30 and 31.
Regarding claims 9, 10, 11, 24, 25, 26 and 33, Blaser et al. shows methods for restoring mammalian bacterial nasal microbiota comprising administering to a mammal in need of such treatment an effective amount of at least one nasal bacterial strain. Non-limiting examples of the nasal bacteria useful in the methods include Corynebacterium species. Administration of such bacteria to nasal mucosa may be used to treat various infections, including infection with methicillin-resistant Staphylococcus aureus (MRSA) (pg. 5, para. [0042] [Claims 9, 24 and 33] [A method of treating nasal colonization by at least one pathogenic microorganism in a subject, administering a therapeutically effective amount of at least one probiotic organism comprising Corynebacterium species] [Claims 10, 25 and 33] [the at least one pathogenic microorganism comprises Staphylococcus aureus] [Claims 11 and 26] [resistant to methicillin]). 
It can be preferable to administer the bacterial inoculant in a pharmaceutical formulation (pg. 9, para. [0113] [Claims 9, 24 and 33] [a pharmaceutical composition]).
	Further regarding claims 9 and 33, to determine the missing biota, one would obtain nasal swabs from MRSA affected persons and from healthy controls. DNA would be extracted from the swabs and subjected to universal PCR (polymerase chain reaction) for 16S rRNA genes to detect bacterial species present and for the intergenic spacer region (ITS). The species identities and abundances will be determined by comparison with the RDP database. By comparing affected and unaffected with regard to the MRSA-colonized or affected person with the same sites in the healthy (control) person, it will be determined which species and which bacterial genes are over- or under- represented in the MRSA+ person (pg. 13, para. [0148] [collecting a nasal swab, extracting nucleic acid, sequencing the extracted nucleic acid, analyzing the sequence data, predicting nasal colonization by at least one pathogenic microorganism]). 
Regarding claims 15 and 29, the pharmaceutical formulation may be admixed with a suitable pharmaceutical excipient, diluent or carrier selected with regard to the intended route of administration and standard pharmaceutical practice (pg. 9, para. [0113]).
Regarding claims 16 and 30, the carrier material should be non-toxic to the bacteria. Preferably, the carrier contains an ingredient that promotes viability of the bacteria during storage (pg. 8, para. [0104]). That is, an ingredient that promotes bacterial viability would include a growth medium to sustain the at least one probiotic organism.
Regarding claims 17 and 31, preferably, the nasal bacteria are administered intranasally (pg. 5, para. [0042]).

 Blaser et al. does not show: 1) analyzing the sequence data to determine a nasal microbiome community state type in the subject, and predicting nasal colonization by at least one pathogenic microorganism based on the subject's nasal community state type [Claims 9 and 33]; 2) the at least one probiotic organism comprises Dolosigranulum species [Claims 9, 24 and 33]; 3) the at least one pathogenic microorganism comprises Streptococcus spp. [Claims 10 and 25]; 4) administering at least one antibiotic to the subject [Claims 13 and 27]; and 5) the subject is culture-negative [Claim 33].

Lynch et al. addresses some of the limitations of claims 9 and 33, and the limitations of claims 13 and 27.
Lynch et al. shows studies in which the pathogenic and protective species found in the sinus mucosal microbiota of patients with chronic rhinosinusitis (CRS) are identified (pg. 1, para. [0004] [nexus to Blaser et al.] [predicting nasal colonization by at least one pathogenic species]). Methods of obtaining a mucosal sample from an individual are known in the art and include swabbing sinonasal mucosa (pg. 17, para. [0066] [nexus to Blaser et al.] [collecting a nasal swab]). Bacteria can be detected by using nucleic acid techniques, e.g., PCR, using sequences complementary to species- or order-specific nucleic acid sequences (pg. 17, para. [0065] [extracting nucleic acid, sequencing extracted nucleic acid, analyzing sequence data]).
Regarding claims 9 and 33, bacteria can be detected using nucleic acid techniques (e.g., PCR), using sequences complementary to species- or order-specific nucleic acid sequences (pg. 17, para. [0065]). Patients identified with CRS were compared to healthy control subjects with regard to the Q-PCR (quantitative-polymerase chain reaction) analysis of bacterial burden by using total 16S rRNA. The result indicates that the sinus niche can support a defined bacterial load, and the microbiota composition and relative taxonomic distribution, rather than absolute number of bacteria present, are related to disease state (pg. 24, para. [0092] thru pg. 25, cont. para. [0092] [analyzing the sequence data to determine a nasal microbiome community state type, predicting nasal colonization by at least one pathogenic microorganism based on the subject’s nasal community state type]).
Culture-based approaches to characterize the etiological agent of CRS have provided a reductionist and discordant view of the microbiology associated with this disease. The culture-independent approaches allow the diversity of microbiomes in specific host sites to be better characterized (pg. 6, para. [0022] thru [0023]). Known bacterial pathogens, such as Staphylococcus species isolated from CRS sinuses, are implicated in the disease (pg. 1, para. [0002] [Claim 33] [the subject is culture-negative]).
Regarding claims 13 and 27, Table 1 shows a list of different antibiotics that were administered to CRS patients, which includes vancomycin, clarithromycin, and cefazolin (pg. 25, Table 1).

It is noted that Applicant uses 16S rRNA to screen for microbiome community state types (CSTs) (originally-filed specification, pg. 4, para. [0011]).

	Laufer et al. provides motivation for incorporating the probiotic organism Dolosigranulum into a method of treating nasal colonization by at least one pathogenic microorganism, which already comprises the probiotic/lactic acid bacterium Corynebacterium, by way of addressing the limitations of claims 9, 24 and 33.
Laufer et al. also provides motivation for including Streptococcus spp. as one of the pathogenic microorganisms that colonize the nasal passages to be treated, by way of addressing the limitations of claims 10 and 25.
	Regarding claims 9, 10, 24, 24, 25 and 33, Laufer et al. teaches that Streptococcus pneumoniae colonizes the upper respiratory tract of children and is a frequent cause of otitis media (OM). Nasal swabs were collected in a cross-sectional study of children in Philadelphia (pg. 1, Abstract [Claims 10 and 25] [Streptococcus spp.] [nexus to Blaser et al.] [a pathogenic microorganism that colonizes nasal passages]).
Of the forty-seven children who were diagnosed with OM, 40% of the cases were culture negative (pg. 2, column 1, para. 3 [nexus to Lynch et al.] [subject is culture negative]). Decreased risk of pneumococcal colonization was associated with two factors, one of which was the presence of the protective flora Corynebacterium and Dolosigranulum. That is, members of the normal nasal flora, i.e., Corynebacterium and Dolosigranulum, were protective/preventive for S. pneumoniae colonization (pg. 1, Importance [Claim 9] [Dolosigranulum species] [nexus to Blaser et al.] [probiotic Corynebacterium]).
The described study is based on nasal sampling (pg. 4, column 2, para. 2). Increased understanding of complex microbial communities will advance the development of efficacious prevention and treatment protocols for otitis media, including probiotic therapies that target high-risk individuals (pg. 4, column 2, para. 3). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating nasal colonization by the pathogenic microorganism Staphylococcus aureus comprising administering a therapeutically effective amount of the probiotic organism Corynebacterium species, as shown by Blaser et al., by analyzing (bacterial) sequence data to determine a nasal microbiome community state type (CST) in the subject, and predicting nasal colonization by at least one pathogenic microorganism based on the subject’s nasal CST [Claims 9 and 33], and by administering to the subject at least one antibiotic [Claims 13 and 27], as shown by Lynch et al., with a reasonable expectation of success, because Lynch et al. shows 16S RNA sequence results that indicate that microbiota composition and relative taxonomic distribution of the detected bacterial species, rather than absolute number of bacteria present, are related to disease state (MPEP 2143 (I)(A,G)). In addition, Lynch et al. shows the use of 16S rRNA to identify microbiota composition/CSTs, which is the same method by which Applicant identifies CSTs (originally-filed specification, pg. 4, para. [0011]). 
One of ordinary skill in the art would have been motivated to have made those modifications, because Lynch et al. teaches that the identification of nasal microbiome/CSTs is a more accurate way of determining which pathogenic bacteria are related to a disease state than merely determining the absolute number of bacteria present (pg. 24, para. [0092] thru pg. 25, cont. para. [0092]).
	It would have been further obvious to have included the probiotic organism Dolosigranulum [Claims 9, 24 and 33] in a therapeutic pharmaceutical composition, and to have treated the pathogenic microorganism Streptococcus spp. [Claims 10 and 25], with a reasonable expectation of success. Laufer et al. teaches that the pathogenic microorganism Streptococcus pneumoniae is found in nasal passages and that S. pneumoniae is prevented from colonizing said nasal passages by the presence of Dolosigranulum and the Corynebacterium species, the latter shown by Blaser et al., which are part of the normal nasal flora. Therefore, it would be obvious to one of ordinary skill in the art to incorporate a Dolosigranulum species into a method for treating nasal colonization by S. pneumoniae, e.g., in the method shown by Blaser et al., because of the noted protective properties of the probiotic(s) (MPEP 2143 (I)(A,G)). 
  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 14 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Lynch et al., and Laufer et al., as applied to claims 9-11, 13, 15-17, 24-27, 29-31 and 33 above, and further in view of Kluytmans ((1998) J. Hosp. Inf. 40: S25-S29).
[Kluytmans cited in the Non-Final Office Action mailed 15 June 2020.]

Blaser et al. in view of Lynch et al., and Laufer et al., as applied to claims 9-11, 13, 15-17, 24-27, 29-31 and 33 above, do not show: 1) the at least one antibiotic comprises mupirocin [Claims 14 and 28].

Kluytmans addresses the limitations of claims 14 and 28.
Kluytmans teaches that nasal carriage of Staphylococcus aureus has a key role in the epidemiology and pathogenesis of infection (pg. S25, column 2, para. 1 [nexus to Blaser et al.] [pathogenic S. aureus in nasal passages]).
Regarding claims 14 and 28, in an unblended intervention trial with historical controls, perioperative nasal carriage of S. aureus was eliminated using mupirocin nasal ointment. No resistance to mupirocin was observed (pg. S25, Summary). Use of mupirocin as a perioperative prophylaxis in a surgical population with a clearly established risk of nasal carriage gave a highly significant reduction in the SSI (surgical site infections) rate (pg. S27, column 2, last para. thru pg. S28, column 1, lines 1-2). Followup nasal cultures taken six to eight days after surgery showed eradication (of S. aureus) in 93% of patients. In the study, no resistance to mupirocin was observed and the strategy was highly cost-effective (pg. S28, column 1, lines 10-22).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating nasal colonization by the pathogenic microorganisms S. aureus and Streptococcus spp. comprising administering a therapeutically effective amount of the probiotic organisms Dolosigranulum and Corynebacterium species, as shown by Blaser et al. in view of Lynch et al., and Laufer et al., as applied to claims 9-11, 13, 15-17, 24-27, 29-31 and 33 above, by further incorporating at least one antibiotic, such as mupirocin, into the method of administration [Claims 14 and 28], as shown by Kluytmans, with a reasonable expectation of success, because Kluytmans shows that administration of the antibiotic ointment mupirocin reduces nasal colonization by S. aureus, which is the treatment goal, as shown by Blaser et al. (MPEP 2143 (I)(A,G)). That is, there is an art recognized equivalence for the use of the combination of probiotics, as shown by Blaser et al., and mupirocin for the same purpose (MPEP 2144.06 (I)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Kluytmans shows that subjects did not present resistance to mupirocin. That is, as expressed by Blaser et al. (Abstract) and Laufer et al. (pg. 3, column 1, para. 3 thru column 2, lines 1-3), the development of antibiotic resistance in subjects who are orally administered antibiotic drugs poses a concern with regard to the difficulty in treating nasal infections caused by pathogenic bacteria. Therefore, one would be motivated, to further administer an antibiotic ointment, in addition to the probiotics as therapy, as shown by Blaser et al., Laufer et al., and Gluck et al., to subjects with nasal colonization by pathogenic bacteria, because Kluytmans shows that subjects receiving mupirocin treatment did not develop a resistance to the antibiotic.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 22, 23 and 32 are rejected under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Lynch et al., and Laufer et al., as applied to claims 9-11, 13, 15-17, 24-27, 29-31 and 33 above, and further in view of Biesbroek et al. ((2014) Am. J. Respir. Crit. Care Med. 190(3): 298-308).
[Biesbroek et al. cited in the Non-Final Office Action mailed 16 June 2020.]

Blaser et al. in view of Lynch et al., and Laufer et al., as applied to claims 9-11, 13, 15-17, 24-27, 29-31 and 33 above, do not show: 1) the Dolosigranulum species is Dolosigranulum pigrum [Claim 22]; and 2) the Corynebacterium species is Corynebacterium pseudodiphtheriticum [Claim 23].

Biesbroek et al. provides motivation for incorporating the probiotic organisms Dolosigranulum pigrum and Corynebacterium pseudodiphtheriticum into a method of treating nasal colonization by at least one pathogenic microorganism, which comprises the probiotic/lactic acid bacteria Dolosigranulum and Corynebacterium, by way of addressing the limitations of claims 22, 23 and 32.
Biesbroek et al. teaches that breastfeeding elicits significant protection against respiratory tract infections in infancy. Modulation of respiratory microbiota could be part of the natural mechanisms of protection against respiratory diseases (pg. 298, Abstract, Rationale). An observational study was conducted wherein the microbiota of infants that had received exclusive breastfeeding and exclusive formula feeding were compared (pg. 298, Abstract, Methods). Nasopharyngeal samples were obtained from children (pg. 299, column 2, para. 2 [nexus to Blaser et al.] [nasal colonization by bacteria]). Nasopharyngeal samples were processed for sequencing of the 16 small subunit ribosomal DNA in order to identify the bacteria in the samples and to construct a phylogenetic library of the microbiota (pg. 299, column 3, para. 1). 
Regarding claims 22, 23 and 32, breastfed children were overrepresented in the Corynebacterium- and Dolosigranulum- dominated microbiota profiles at 6 weeks of age (Figure 1). Sequencing data of one OTU (operational taxonomic unit) show a 100% homology to Dolosigranulum pigrum (pg. 301, column 2, para. 3 and pg. 302, Fig. 1). Two different Corynebacterium OTUs were also positively correlated with breastfeeding. The most abundant Corynebacterium OTU showed high homology with the species Corynebacterium pseudodiphtheriticum and C. proinquum. Dolosigranulum and Corynebacterium OTUs seemed to co-occur significantly, suggesting their interrelatedness or interdependency (pg. 301, column 2, last para. thru column 3, lines 1-14). The observed differences in microbial community profile may contribute to the protective effect of breastfeeding on respiratory infections and wheezing in early infancy (pg. 298, Abstract, Conclusions). Table 1 shows that after 6 months of breast- or formula- feeding, the levels of Streptococcus pneumonia and Staphylococcus aureus were lower in breastfed (in which Corynebacterium and Dolosigranulum were abundant) vs formula fed infants (pg. 300, Table 1 [nexus to Blaser et al.] [treat nasal colonization by pathogenic bacteria]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating nasal colonization by the pathogenic microorganisms S. aureus and Streptococcus spp. comprising administering a therapeutically effective amount of the probiotic organisms Dolosigranulum and Corynebacterium species, as shown by Blaser et al. in view of Lynch et al., and Laufer et al., as applied to claims 9-11, 13, 15-17, 24-27, 29-31 and 33 above, by specifically administering Dolosigranulum pigrum and Corynebacterium pseudodiphtheriticum [Claims 22, 23 and 32], with a reasonable expectation of success, because Biesbroek et al. shows, as is also shown by Laufer et al., that an increased presence of Dolosigranulum (pigrum) and Corynebacterium (pseudodiphtheriticum) species in nasal passages is related to a decreased presence of pathogenic bacteria, including S. aureus and/or S. pneumoniae. Therefore, it would be obvious to one of ordinary skill in the art to incorporate D. pigrum and C. pseudodiphtheriticum into a method for treating nasal colonization by S. pneumoniae and S. aureus, e.g., in the method shown by Blaser et al. in view of Lynch et al., and Laufer et al., as applied to claims 9-11, 13, 15-17, 24-27, 29-31 and 33 above, because of the noted protective properties of the probiotic(s) (MPEP 2143 (I)(A,G)). In addition, because Blaser et al. and/or Laufer et al. already teaches the use of Dolosigranulum and Corynebacterium genera in the treatment method, it would be obvious to one of ordinary skill in the art to use specific species representatives of said genera with the reasonable expectation that any such species would predictably treat nasal colonization by at least one pathogenic microorganism in a subject (MPEP 2143 (I)(A,B(3),G).
One of ordinary skill in the art would have been motivated to have made those modifications, because Biesbroek et al. and Laufer et al. show the correlation between the increased presence of Dolosigranulum (pigrum) and the Corynebacterium (pseudodiphtheriticum) species in nasal passages and decreased presence of pathogenic bacteria, such as S. aureus and S. pneumoniae. Therefore, one would be motivated to incorporate these probiotic/LAB strains into a method for treating nasal colonization by at least one pathogenic microorganism, such as S. aureus and Streptococcus sp. In addition, one of ordinary skill in the art to use probiotic/LAB, such as D. pigrum and C. pseudodiphtheriticum, which are already part of the normal nasal microflora rather than risk using other non-native probiotic/LAB or other microorganisms which may cause an adverse reaction in the subject due to their foreignness.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 6-10, filed 16 December 2020, with respect to the 35 U.S.C. §112(a) rejection and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 9 was amended, and new claims 24-33 were added.

Applicant remarks (pp. 6-7), with regard to the 112(a) new matter rejection, that the written description requirement is met if a skilled artisan would have reasonably believed the Applicant was in possession of the claimed invention at the time of filing, even if every nuance is not explicitly described. Vas-Cath, 935 F.2d at 1563, 19 USPQ2d at 1116; Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972). Claims 10 and 11 provide further limitations on the specific pathogenic microorganism being treated by the claimed invention. In order to effectively apply these types of treatments, there is a requisite understanding of complex microbe-microbe interactions that dictate the immune response and colonization of bacteria. These interactions and the nasal microbiome are commonly investigated using sequencing-based technologies, which have identified microorganisms that are commonly present in the nasal cavity. Streptococcus spp. are known colonizers of the nasal cavity, and this is further supported by prior art cited by the Office Action. Applicants submit that claims 10 and 11 comply with the written description requirement and would reasonably convey to one skilled in the art that the Applicants were in possession of the claimed invention as supported by FIG. 1B depicting Streptococcus spp. in the nasal microbiome CST and based on the knowledge of one of ordinary skill in the art.
However, the data presented in Figure 1B describe ~40 different community state type (CST) species and the figure is not explicitly discussed in the specification (originally-filed specification, pg. 15, cont. para. [0037]). Many of the genera shown in Figure 1B are not addressed in the specification or previously-filed claimed subject matter, including the genus Streptococcus. For this reason, it is not clear that Applicant has convincingly demonstrated that the claimed method of treating nasal colonization by at least one pathogenic microorganism includes Streptococcus spp. Apart from the screening sampling data shown in Figure 1B, Applicant’s experimental data show that Staphylococcus spp are represented as a CST that is highly prevalent and abundant in the nasal samples of healthy patients, but not Streptococcus (pg. 15, Table 2 thru pg. 16, cont. Table 2). MPEP 2163.06 recites, in part: Lack of written description is an issue that generally arises with respect to the subject matter of a claim. If an applicant amends or attempts to amend the abstract, specification or drawings of an application, an issue of new matter will arise if the content of the amendment is not described in the application as filed. In addition, it is not clear that Applicant shows experimental evidence in which subjects with a Staphylococcus aureus infection were treated via the administration of a pharmaceutical composition comprising at least one probiotic organism.
Applicant remarks (pp. 7-9) that the secondary references of Laufer, Axelsson and Gluck fail to provide motivation for incorporating Dolosigranulum into a method of treating nasal colonization by at least one pathogenic microorganism. 
However, in response to Applicant, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, it is not clear that Applicant shows experimental evidence in which subjects with a Staphylococcus aureus infection were treated via the administration of a pharmaceutical composition comprising at least one probiotic organism, such as Dolosigranulum. Applicant’s examples merely include a screening of nasal swabs from healthy pairs of twins in order to determine nasal microbiota composition (originally-filed specification, pg. 13, para. [0036] thru pg. 14, Table 1). The specification recites, in the Examples section: “These findings open the possibility for probiotic strategies to eliminate S. aureus nasal colonization” (pg. 19, para. [0049]); and “…, the utility of nasal probiotics will rely on whether nasal microbiota composition trumps nasal bacterial density in determining S. aureus nasal colonization” (pg. 20, cont. para. [0049]), as the sole mention of the term ‘probiotic(s) in the experimental section of the specification.
Applicant remarks (pp. 7-8) that the study shown in Laufer that the two bacteria Corynebacterium and Dolosigranulum were correlated with protection against colonization and did not indicate whether these bacteria could be used therapeutically to treat an infection. Laufer provides no suggestion or motivation that Dolosigranulum can be applied therapeutically as a probiotic microorganism.
However, in response to Applicant, first, it is noted that Applicant does not argue against the primary reference of Blaser et al. It is noted that Applicant is arguing against Laufer et al. as an individual reference. In addition, if a bacterium, such as Dolosigranulum, was correlated with a prophylactic effect with regard to the upper respiratory tract of infected patients, as shown by Laufer et al., it would be obvious to one of ordinary skill in the art to try using said bacterium to treat the same respiratory infection.
Applicant remarks (pg. 8) that Axelsson does not teach or suggest that all lactic acid bacteria are candidates for probiotics. In fact, Streptococcus pneumonia, a common pathogenic bacteria that the claimed invention is directed to treat, is a lactic acid bacteria. Simply because Dolosigranulum is a lactic acid bacterium does not suggest or provide any motivation that it can be used to treat infection by a pathogenic microorganism as a probiotic.
However, in response to Applicant, as cited above in the 112(a) rejection, it is not clear that Applicant has shown the treatment of nasal colonization by Streptococcus spp. In addition, Axelsson is not cited in this Office Action; therefore, the argument is moot.
Applicant remarks (pp. 8-9) that in the study presented in Gluck, participants drank a probiotic drink comprising Lactobacillus and Bifidobacterium, and notably did not include either Corynebacterium or Dolosigranulum. Given that the study didn't reference Dolosigranulum and that the probiotic drink in Gluck contained neither Corynebacterium or Dolosigranulum and did not significantly reduce the incidence of S. aureus or S. pneumoniae, it cannot be said that Gluck provides a motivation to combine Dolosigranulum into a method of treating nasal colonization by at least one pathogenic microorganism.
However, Gluck et al. is not cited in this Office Action; therefore, the argument is moot.
Applicant remarks (pg. 9) that in an effort to expedite prosecution, Applicants further amend independent claim 9 to include additional method elements, including: "collecting a nasal swab from the subject; extracting nucleic acid from the nasal swab sample; sequencing the extracted nucleic acid to generate sequence data; analyzing the sequence data to determine a nasal microbiome community state type in the subject, wherein the sequence data is analyzed by taxonomic classification; and predicting nasal colonization by at least one pathogenic microorganism based on the subject's nasal community state type."
However, in response to Applicant, this argument is moot in view of the 103 rejection cited above.
Applicant remarks (pp. 9-10) against the prior art which was cited to address dependent claims 13, 14, 22 and 23 in the 103 rejection. As noted above, the claimed invention is non-obvious over Blaser in view of Laufer as evidenced by Axelsson and in view of Gluck as applied to claims 9-11 and 15-17. Claims 13, 14, 22 and 23 are dependent claims and are therefore non-obvious for at least the same reasons.
However, in response to Applicant, Applicant has not argued against the primary reference of Blaser et al. In addition, the claimed invention (including dependent claim limitations) is obvious over the combination of references cited above in the 103 rejections.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651